Citation Nr: 0816643	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  03-34 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased (compensable) rating for 
hepatitis.


REPRESENTATION

The veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel



INTRODUCTION

The veteran served on active duty from February 1971 to 
January 1977.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which 
denied the veteran's claims for an increased rating for 
hepatitis and service connection for cirrhosis of the liver.  
In March 2006, he withdrew the claim for service connection 
for cirrhosis from appellate consideration.  So it is no 
longer before the Board.  38 C.F.R. § 20.204(c) (2007).   In 
July 2006, he testified at a hearing before a Decision Review 
Officer (DRO) at the RO.  A hearing transcript is of record.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.



REMAND

Service medical records show that the veteran was 
hospitalized twice during service for hepatitis.

In a June 1977 rating decision, the RO granted service 
connection for chronic hepatitis, etiology unknown. 

In a June 2004 letter, a nurse practitioner (A.A.) opined 
that the veteran had current liver problems that could 
conceivably be related to hepatitis B and C as well as to 
chronic alcohol consumption.  

The report of a December 2005 VA examination indicates the 
veteran's liver enzymes were elevated but not so high as to 
indicate severe infection.  The examiner stated that the 
veteran was not in an acute state of hepatitis B or C and was 
not receiving any treatment for hepatitis.  He opined that 
the veteran's current cirrhosis of the liver was more likely 
than not due to alcohol problems.  The examiner said that 
although hepatitis B and C should be considered, hepatitis 
was not as likely as not the cause of the present 
liver/cirrhosis problems.  

A June 2006 VA treatment record indicates the veteran's liver 
enzymes were elevated and his platelets were low.  The nurse 
practitioner believed the test results were related to liver 
damage and scheduled the veteran for a gastrointestinal 
consultation for liver disease.  In July 2006, he was seen in 
the hematology clinic and the diagnoses listed were 
thrombocytopenia, cirrhosis of the liver, hepatitis C.  

The veteran's claims file does not contain a record of the 
gastrointestinal consultation ordered by the nurse 
practitioner in June 2006.  VA has a duty to assist a veteran 
in obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002), 38 C.F.R. § 3.159(c) (2007).  
Furthermore, VA is deemed to have constructive notice of the 
existence of any evidence, including treatment records, in 
the custody of a VA facility.  Bell v. Derwinski, 2 Vet. App. 
611, 612 (1992).  Therefore, a remand is necessary to request 
any follow-up VA treatment records related to the liver 
problems noted in June 2006.
In addition, the June and July 2006 outpatient treatment 
records indicate a worsening of the veteran's disability and 
provide evidence that there is current disability 
attributable to hepatitis as opposed to alcohol abuse.  The 
veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

The United States Court of Veterans Appeals (Court) has 
recently held that in a claim for increase, the Veterans 
Claims Assistance Act requires that the veteran be advised 
that to substantiate the claim he or she may submit evidence 
of the impact of the disability on daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  The veteran has not 
received this notice.

Accordingly, the case is REMANDED for the following action:


1.  Send the veteran notice that he may 
substantiate his claim for increase with 
evidence of the impact of the disability 
on his daily life.

2.  Obtain all relevant records of VA 
treatment or evaluation since June 2006 
for hepatitis, including the report of the 
gastrointestinal consultation that was 
ordered in June 2006.

3.  Afford the veteran a new VA 
examination to determine whether he has 
any current disability attributable to 
service-connected hepatitis.  The examiner 
should review the claims folder in 
conjunction with the examination.  If 
possible, the examiner is asked to 
separate the effects of hepatitis from 
those related to alcohol abuse.  If it is 
impossible to separate those effects, the 
examiner should so state.    

3.  If the claim on appeal is not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.
  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



